            Case 7:20-cv-01202-VB Document 28 Filed 04/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
BRYAN COHEN, individually and on behalf of                       :
all other persons similarly situated,                            :
                                    Plaintiff,                   :
v.                                                               :   ORDER
                                                                 :
NORTHEAST RADIOLOGY, P.C. and                                    :   20 CV 1202 (VB)
ALLIANCE HEALTHCARE SERVICES, INC,                               :
                                                                 :
                           Defendants.                           :
---------------------------------------------------------------x

         On April 17, 2020, defendants moved to dismiss the complaint. (Doc. #27).

        Accordingly, it is hereby ORDERED that, by no later than April 27, 2020, plaintiff must
notify the Court by letter whether he (i) intends to file an amended complaint in response to the
motion to dismiss, or (ii) will rely on the complaint that is the subject of the motion to dismiss.

        If plaintiff elects not to file an amended complaint, the motion will proceed in the regular
course, and the Court is unlikely to grant plaintiff a further opportunity to amend to address the
purported deficiencies made apparent by the fully briefed arguments in defendants’ motion.
See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d Cir. 2015)
(leaving “unaltered the grounds on which denial of leave to amend has long been held proper,
such as undue delay, bad faith, dilatory motive, and futility”); accord F5 Capital v. Pappas, 856
F.3d 61, 89–90 (2d Cir. 2017). The time to file opposing and reply papers shall be governed
by the Federal Rules of Civil Procedure and the Local Civil Rules, unless otherwise
ordered by the Court.

        If plaintiff elects to file an amended complaint, he must file the amended complaint by no
later than 14 days after notifying the Court of his intent to do so. Within 21 days of such
amendment, defendants may either: (i) file an answer to the amended complaint; or (ii) file a
motion to dismiss the amended complaint; or (iii) notify the Court by letter that they are relying
on the initially filed motion to dismiss.

Dated: April 20, 2020
       White Plains, NY
                                                      SO ORDERED:


                                                      ____________________________
                                                      Vincent L. Briccetti
                                                      United States District Judge
